NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

CHRISTOPHER J. RAHAIM,             )
                                   )
           Appellant,              )
                                   )
v.                                 )                          Case No. 2D18-5096
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed April 3, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Pinellas County; Nancy Moate Ley,
Judge.

Christopher J. Rahaim, pro se.


PER CURIAM.

              Affirmed. See McDonald v. State, 133 So. 3d 530 (Fla. 2d DCA 2013);

Hughes v. State, 22 So. 3d 132 (Fla. 2d DCA 2009); Steward v. State, 931 So. 2d 133

(Fla. 2d DCA 2006); Shortridge v. State, 884 So. 2d 321 (Fla. 2d DCA 2004); Brown v.

State, 827 So. 2d 1054 (Fla. 2d DCA 2002); Jenkins v. State, 794 So. 2d 654 (Fla. 2d

DCA 2001); Kilpatrick v. State, 658 So. 2d 1158 (Fla. 2d DCA 1995); Hix v. State, 881

So. 2d 586 (Fla. 5th DCA 2004).



MORRIS, BLACK, and ROTHSTEIN-YOUAKIM,JJ., Concur.